297 S.W.3d 643 (2009)
Van SIMMONS, Appellant,
v.
UNION PACIFIC RAILROAD COMPANY, Respondent.
No. ED 92335.
Missouri Court of Appeals, Eastern District, Division Three.
November 17, 2009.
Robert H. Wendt, Carl P. McNulty, Thomas H. Rowling Jr., St. Louis, MO, for appellant.
Nicholas J. Lamb, David A. Dick, St. Louis, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Van Simmons appeals from the judgment of the trial court entered in favor of the defendant, Union Pacific Railroad Company. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm the trial court's judgment. Rule 84.16(b)(5).